NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-4 and 6-7 is the recitation in claim 1 of an expandable copolymer resin used for manufacturing a lost foam casting model, prepared from comprising the following components in parts by weight: 100 parts of mixed monomers; 150-250 parts of deionized water; 0.3-0.6 parts of cellulose ether dispersant; 0.15-0.45 parts of sodium salt; 0.25-0.50 parts of initiator; 8-15 parts of foaming agent; 0.1-0.5 parts of molecular weight regulator; the mixed monomers comprise methyl methacrylate and styrene, the methyl methacrylate accounts for 70-95 wt% of the mixed monomers, and the styrene accounts for 5-30 wt% of the mixed monomers; the sodium salt comprises at least one of sodium sulfate, sodium pyrophosphate and sodium dichromate; the initiator comprises at least two of tert-butyl peroxyisooctanoate, benzoyl peroxide and tert-butyl peroxybenzoate; the foaming agent is consisted of n-pentane, isopentane and petroleum ether in a mass part ratio of 8:(2-6):4; the molecular weight regulator comprises at least one of divinylbenzene, ethylene glycol dimethacrylate, C8-C12 alkyl mercaptan, carbon tetrabromide and methyl styrene dimer; the molecular weight of the expandable copolymer resin is 150,000 to 300,000.
The closest prior art references are the following: (1) Zou et al. (US 2016/03226332) and (2) Tang et al. (US 2003/0195265).
Zou et al. teach an expandable polystyrene copolymer particle for a lost foam, which comprises the following parts by weight: 90 to 100 parts of styrene; 3 to 8 parts of methyl methacrylate, 100 to 140 parts of deionized water; 0.2 to 0.5 parts by weight of benzoyl peroxide; 0.2 to 0.5 parts by weight of dicumyl peroxide; 0.1 to 0.5 part of tert-butyl peroxybenzoate; 0.01 to 0.1 part of a molecular weight regulator. See abstract. Examples of molecular weight regulator include divinylbenzene, ethylene glycol dimethacrylate, or dodecyl mercaptan (¶16).  Zou et al. fails to disclose that the foaming agent includes petroleum ether, let alone that the foaming agent includes n-pentane, isopentane, and petroleum ether in a mass part ratio of 8:(2-6):4. Zou et al. fails to disclose that the composition comprises sodium sulfate, sodium pyrophosphate, or sodium dichromate. Zou et al. fails to disclose that the mixed monomers comprise 70 to 95wt% of methyl methacrylate and 5 to 30wt% of styrene. The amounts of styrene and methyl methacrylate of Zou et al. fall outside the range required by instant claim 1. 
Tang et al. teach a foamable (expandable) copolymer resin and a process for preparing the same, which comprises adding an organic peroxide initiator, a modifying aid and a foaming agent to a mixed monomers of methyl methacrylate and styrene to obtain a homogenous mixture; charging deionized water to a reactor and adding a hydroxyl ethyl cellulose or hydroxypropyl cellulose ether to produce a homogenous mixture; sealing the reactor and adding N2 gas to purge the reactor before adding the monomer mixture; reacting the monomer mixture in the reactor, washing with water, drying, and obtaining foamable pellets. See abstract. The pellets are used to produce lost foam castings. See ¶6. Examples of the modifying aid include divinylbenzene, ethylene glycol dimethacrylate, C8-C12-alkyl mercaptan, carbon tetrabromide, or carbon tetrachloride (¶6). An embodiment of the foamable copolymer resin comprises in parts by weight (pbw) 91-95 of methyl methacrylate, 5 to 9 of styrene, 230 to 270 of deionized water, 0.4 to 0.6 of a dispersant, from 13 to 15 of a foaming agent, from 0.25 to 0.65 of an initiator, and from 0.5 to 1.0 of a modifying aid (which is again one of divinylbenzene, ethylene glycol dimethacrylate, C8-C12-alkyl mercaptan, carbon tetrabromide, or carbon tetrachloride). Examples of initiator include benzoyl peroxide and tert-butyl peroxybenzoate (¶18). Examples of dispersant include hydroxyethyl cellulose and hydroxypropyl cellulose (¶18). Examples of foaming agent include pentane, isohexane, and petroleum ether (¶18). The molecular weight of the obtained copolymer ranges from 150,000 to 300,000 (¶16). Tang et al. fails to disclose that the copolymer resin further comprises from 0.15-0.45 parts of sodium salt, wherein the sodium salt is selected from at least one of sodium sulfate, sodium pyrophosphate, and sodium dichromate. Tang et al. further fails to disclose that the foaming agent consists of pentane, isopentane, and petroleum ether in a mass part ratio of 8:(2-6):4. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766